Case 19-03421   Doc 41   Filed 08/04/20 Entered 08/04/20 12:28:15   Desc Main
                           Document     Page 1 of 5
Case 19-03421   Doc 41   Filed 08/04/20 Entered 08/04/20 12:28:15   Desc Main
                           Document     Page 2 of 5
Case 19-03421   Doc 41   Filed 08/04/20 Entered 08/04/20 12:28:15   Desc Main
                           Document     Page 3 of 5
Case 19-03421   Doc 41   Filed 08/04/20 Entered 08/04/20 12:28:15   Desc Main
                           Document     Page 4 of 5
Case 19-03421   Doc 41   Filed 08/04/20 Entered 08/04/20 12:28:15   Desc Main
                           Document     Page 5 of 5
